Title: From Thomas Jefferson to William Davies, 19 March 1781
From: Jefferson, Thomas
To: Davies, William



Sir
Richmond March 19th. 1781

My Letter of the 13 will have answered your former Letters and part of your last and the superscription will explain to you why it was so late coming. One article I omitted to answer, that is whether you should receive Deserters from Colo. Syme in Lieu of the Levies under the last law.
The Description in the act of those who are to be received is that they be recruits fit for present Duty, between 18 and 50, of able body and sound mind, who is neither a Prisoner of war, a Deserter from the enemy, nor engaged &c. The term recruit seems clearly to exclude one who, tho’ a Deserter, is still belonging to the Army. Deserters would not have been received under the former law instead of recruits had it not been expressly provided in the Law and such proviso being omitted in the Law now under a Course of Execution, I should suppose they should not be received. Nevertheless the receiving Officers and not the Executive are the proper Judges of this matter. I am, &c.,

T. J.

